         Case 1:20-cv-07791-JPO Document 32 Filed 08/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STACEY MERCER,
                                Plaintiff,
                                                                     20-CV-7791 (JPO)
                     -v-
                                                                          ORDER
 EMPIRE HOTEL GROUP, L.L.C.,
                      Defendant.


J. PAUL OETKEN, District Judge:

       Defendant was served on October 2, 2020, and no response to the complaint was filed in

the allotted time. In December 2020, Plaintiff indicated that she and Defendant were settling the

case. The settlement efforts, however, appear to have failed. On June 17, 2021, Plaintiff

obtained a Certificate of Default as to Defendant.

       Plaintiff has not yet moved for a default judgment. Plaintiff is directed to notify the

Court whether she intends to move for default judgment, or if she has received any

communication from Defendant or its counsel regarding the settlement of this case.

       If Plaintiff fails by August 18, 2021, to either (1) file a letter concerning the status of the

case, or (2) move for default judgment against Defendant, the action may be dismissed for failure

to prosecute.

       Plaintiff is directed to serve a copy of this order by mail on Defendant.

       SO ORDERED.

Dated: August 5, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
